PER CURIAM:
This is a companion case to No. 28405, National Labor Relations Board, Petitioner v. Texas Industries, Inc., Respondent, 5 Cir. 1970, 426 F.2d 812 and was consolidated for argument before this panel at the same sitting as No. 28405. Separate questions respecting the same representation election are involved in the instant proceedings.
The Board petitions for enforcement of its decision and order1 of November 26, 1968, finding that the Company violated Sections 8(a) (5) and (1) of the Act by refusing to bargain with the duly certified representative of its employees, and further violated said sections by granting wage increases and wage rate increases for overtime work without prior notice to or consultation *814with the duly certified representative of its employees. The Company’s conceded refusal to bargain with the Union and its increase in wages and wage rates for overtime work without notice or consultation with the Union are based solely on the contentions that the Board’s certification of the Union was improper. The Company also strongly urges that it was. denied due process of law by the Board’s denial of an evidentiary hearing on its objections to the conduct of the election and its request for review.
Based upon a determination by us that the Board’s findings as to violations of Sections 8(a) (5) and (1) of the Act are supported by substantial evidence, and upon our further conclusion that the Board correctly found that the request for review raised “no substantial issues warranting review”, we direct that the Board’s order be
Enforced.

. Reported at 173 NLRB No. 142.